MEMORANDUM OPINION
{¶ 1} On August 7, 2003, appellant, Margaret E. Clark, filed a notice of appeal from a July 8, 2003 judgment of the Portage Court of Common Pleas, Domestic Relations Division. In that judgment, the trial court indicated that the parties were entitled to a decree of divorce, but stated that spousal support would not be awarded. Additionally, personal property was to be divided by agreement of the parties. In the last sentence of the judgment, counsel for appellee, James A. Clark, was ordered to prepare a decree of divorce "consistent with these findings and the agreement of the parties."
 {¶ 2} When a trial court enters an order stating that counsel shall prepare a judgment entry consistent with the order, this constitutes a mere pronouncement of the court's findings and is not the court's final judgment. Brooks v. Orshoski (1998), 129 Ohio App.3d 386, 393, citingSt. Vincent Charity Hosp. v. Mintz (1987), 33 Ohio St.3d 121, 123, andGibson v. Gibson (1993), 87 Ohio App.3d 426, 433-434.
 {¶ 3} Thus, the decision being appealed in the case sub judice is not a final appealable order because it is clear that the trial court anticipates a future act. We note that subsequent to the filing of this appeal, a final divorce decree was issued in the underlying case, which addressed all issues of support and property division, and a timely appeal has been filed from that decision and assigned 11th Dist. No. 2003-P-0119. Hence, appellant will not be denied her day in court.
 {¶ 4} Accordingly, this court, sua sponte, dismisses this appeal due to lack of a final appealable order.
 {¶ 5} The appeal is dismissed.
Appeal dismissed.
Donald R. Ford, P.J. and William M. O'Neill, J. concur.